PER CURIAM:
Jerold M. McElvaine seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of longshore disability benefits pursuant to 33 U.S.C. §§ 901-950 (2006). Our review of the record discloses that the Board’s decision is based upon *128substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. McElvaine v. Tradesman Int’l Inc., Nos. 10-0486; 10-0486A (B.R.B. Apr. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED.